DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kris Lange on 5/17/2022.
The application has been amended as follows: 

In Claim 1,
On line 6, change “one or more conductive paths” to --at least one conductive path --.
On line 25, change “the first magnetic field sensing element consistent over changes” to -- the magnetic field sensing elements being consistent over changes --.
On the third to last line, change “sensitivity data of ones of the magnetic” to -- sensitivity data of the magnetic --.
In Claim 12,
On line 3, change “one or more conductive paths” to --at least one conductive path --.
On lines 24-25, change “elements consistent over changes” to -- elements being consistent over changes --.
Cancel Claim 35.
Cancel Claim 36.
In Claim 45,
On line 2, change “the first magnetic field sensing element” to -- the magnetic field sensing elements --.
In Claim 46,
On lines 1-2, change “the one or more conductive paths” to -- the at least one conductive path --.
In Claim 48,
On lines 1-2, change “the one or more conductive paths” to -- the at least one conductive path --.
Allowable Subject Matter
Claims 1-6, 8-10, 12-14, 18, 20, 21, and 43-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 1 and 12,
The primary reason for the allowance of claims 1 and 12 is the inclusion of a magnetic field sensor having four magnetic field sensing elements, four coils associated with respective ones of the magnetic field sensing elements and connected by at least one conductive path such that current flows through each of the coils in a same direction. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2020/0393529 to Larson et al. which discloses four hall sensors each having a respective coil, and 2) US 3,305,736 to Leger, JR which discloses four hall sensors each having a respective coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858